Order entered February 12, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00049-CV

                          IN RE CATHERINE KARLSENG, Relator


                 Original Proceeding from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-08-14206-K

                                            ORDER
        In accordance with the Court’s opinion issued this date, the petition for writ of

mandamus is CONDITIONALLY GRANTED.                     The Court ORDERS the trial judge, the

Honorable Craig Smith, Judge of the 192nd Judicial District Court, to VACATE his November

25, 2013 “Order Granting Plaintiff’s Designation of Assets (Related to Catherine Karlseng

Received Income) for Turnover to Receiver and Granting Powers and Duties of Receiver.”

       Should the trial judge fail to comply with this order, the writ will issue. The Court

ORDERS the trial judge to file with this Court, within thirty (30) days of the date of this

order, a certified copy of its order issued in compliance with this order.

               The Court ORDERS relator, Catherine Karlseng, within ten (10) days of the

date of this order, either to: (1) dismiss her appeal, cause number 05-14-00105-CV, or (2) to

file a letter brief in cause number 05-14-00105-CV of no more than 3 pages explaining how, in
light of the Court’s disposition of her petition for writ of mandamus, this Court has jurisdiction

over the appeal in cause number 05-14-00105-CV. If Relator files a jurisdiction letter brief, real

party may file a responsive letter brief of no more than 3 pages within 10 days of relator’s brief.

No extension of time will be granted. If either party will be relying on information not in the

record before this Court that party must obtain a supplemental clerk’s record from the trial court

containing that information. After it has received briefs regarding the jurisdictional issue, the

Court will either: (1) order the appeal dismissed for want of jurisdiction; or (2) notify the parties

by letter that the Court has jurisdiction over the appeal and, if appropriate, of any pending

deadlines. We caution you that failure to file a jurisdictional brief may result in dismissal of the

appeal without further notice.

        We ORDER that relator recover her costs of this original proceeding from real party in

interest.

                                                      /s/     ELIZABETH LANG-MIERS
                                                              JUSTICE